Citation Nr: 0831990	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to January 
1963.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

In October 2007, the appellant submitted additional evidence, 
including a letter from the oncologist who diagnosed and 
treated the veteran's lung cancer (small cell carcinoma of 
the lungs) from May 2004 until his death in August 2005.  In 
the letter, the oncologist opined that it was more likely 
than not that the veteran's occupational exposure to asbestos 
was a contributory cause of his death from lung cancer.  That 
evidence is pertinent because it was not previously 
considered by VA decision makers and because it relates to a 
specific in-service event on which the veteran has based his 
claim.  The appellant did not waive consideration of the 
evidence by the agency of original jurisdiction.  38 C.F.R. 
§ 20.1304(c) (2007).  Accordingly, due process requires that 
this claim be remanded for the RO to review the evidence 
prior to adjudication of the veteran's appeal by the Board.  
38 C.F.R. § 20.1304 (2007).

The veteran in this case was not service-connected for any 
disabilities at the time of his death.  The record reflects 
that the immediate cause of the veteran's death was small 
cell lung carcinoma.  However, it remains unclear whether the 
veteran's lung cancer was related to his period of active 
service.  

The appellant alleges that the veteran's fatal lung cancer 
was related to his exposure to asbestos during service.  The 
veteran's service personnel records show that he served as a 
fireman on multiple aircraft carriers.  While it appears from 
the July 2006 rating decision and February 2007 statement of 
the case that the RO conceded in-service asbestos exposure 
based on the veteran's service specialty, the Board is not 
bound by that finding.  

Parenthetically, the Board observes that in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997). Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00; 65 Fed. Reg. 33422 (2000).  Those guidelines provide that 
the inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce lung cancer in addition to other disorders.  Veterans 
Benefits Administration Adjudication Procedure Manual M21- 1, 
Part VI, 7.21(a), 7-IV- 3; Ennis v. Brown, 4 Vet. App. 523 
(1993).  Further, the latency period for asbestos-related 
diseases, including lung cancer, is noted to vary from 10 to 
45 or more years between first exposure and development of 
the disease, and that such a disease can develop from brief 
exposure to asbestos.  M21-1, Part VI, 7.21(b).  However, 
neither Manual M21-1 nor the Circular creates a presumption 
of exposure to asbestos solely from shipboard service.  
Rather, they are guidelines which serve to inform and educate 
adjudicators as to the high exposure to asbestos and the 
prevalence of disease found in insulation and shipyard 
workers and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease 
is related to the putative exposure.  Dyment v. West, 13 Vet. 
App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.  

The Board acknowledges that the RO took steps to develop the 
record in accordance with the above guidelines by requesting 
that the appellant provide information regarding the 
veteran's employment history before and after service, his 
cancer risk factors, and any other medical evidence directly 
relating the veteran's lung cancer to his in-service asbestos 
exposure.  The appellant did not respond to the RO's request.  
The Board observes that VA's duty to assist is not a one-way 
street; if an appellant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is 
only required to obtain evidence that is adequately 
identified.  38 U.S.C.A. § 5103A(b), (c).  Nevertheless, 
since this appeal is being remanded for other development, 
the Board finds that the appellant should be afforded an 
additional opportunity to provide evidence substantiating her 
claim for service connection for the cause of the veteran's 
death. 

Finally, VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran's treating 
oncologist indicated in an October 2007 letter that the 
veteran had occupational exposure to asbestos that was a 
contributory cause of his death from lung cancer.  However, 
the oncologist did not specifically relate the veteran's lung 
cancer to in-service asbestos exposure or to any other 
incident during his period of active duty.  It is unclear 
whether the occupational asbestos exposure in question was 
during the veteran's service or following his service.  Nor 
does it appear that the oncologist reviewed the veteran's 
claims folder, including his service medical records, in 
rendering that opinion.  In order to make an accurate 
assessment of the appellant's claim, it is necessary to have 
a medical opinion discussing the relationship between the 
veteran's lung cancer and service based upon a thorough 
review of the record.  The Board therefore finds that an 
opinion addressing the etiology of the disorder is necessary 
in order to fairly decide the merits of the appellant's 
claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and ask her 
to provide an employment history for 
the veteran before and after his 
service and to state what type of work 
that he performed at any jobs, as well 
as any additional lay or medical 
evidence in support of her claim.  All 
attempts to procure that evidence 
should be documented in the claims 
file.

2.  After the foregoing development has 
been completed, arrange for a VA 
examiner to review the veteran's claims 
file and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the veteran's lung cancer was 
causally related to his service, to 
include any asbestos exposure during 
service.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.  The examiner 
should provide a rationale for any 
opinion expressed and reconcile the 
opinion with the other medical evidence 
of record, including the October 2007 
statement from the veteran's oncologist 
relating his occupational history of 
asbestos exposure to his lung cancer.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

